Curia.

From the interposition of the legislature, we have reason to apprehend there is some hardship in this case. But sitting, as we do, as the Supreme Court of Probate, in virtue of a statute, we *145cannot extend our authority beyond the provisions of that statute. We think that the general powers given us to sustain appeals in civil actions cannot be extended to appeals from the Probate Courts. The resolve of the General Court gives us the same cognizance of this cause as if the appeal had been regularly claimed and entered, and no more —provided certain pre-requisites are performed. Those pre-requisites not having been performed, the appeal must be dis missed.